 

Exhibit 10.21

 

SUPPLY AND DISTRIBUTION AGREEMENT

 

1.   PARTIES

 

This Agreement is made between

 

VIRANATIVE AB having its principal address at Tvistevägen 48, S-907 36 UMEÅ,
Sweden.

 

hereinafter referred to as “the Company” and

 

LABORATORIOS PISA, S.A. DE. C.V., a Mexican Company having its registered Head
Office in Av. España No. 1840, 44190 Guadalajara, Jalisco, Mexico,

 

hereinafter referred to as “the Distributor”.

 

2.   PURPOSE

 

The purpose of this Agreement is to grant the Distributor the exclusive right to
market, sell and distribute the Product within the Territory as defined in
Exhibit A and in accordance with the terms and conditions expressed herein.

 

3.   DEFINITIONS

 

In this Agreement, each time the following terms are used with initial capitals,
their meanings shall be as specified hereunder.

 

  –   “Affiliated Companies” shall mean, in relation to a given company, any
company which, directly or indirectly, controls, is controlled by or is under
common control with such company.

 

  –   “Batch” and “Lot” shall mean a defined quantity of the Product which has
been produced during a defined cycle of manufacture, and which is identified by
a unique production number.

 

  –   “Contract Year” shall mean any period of l2 (twelve) consecutive calendar
months following the Effective Date, as defined hereunder, or anniversary
thereof.

 

  –   “Distribution Record” shall mean the record sheet detailing every shipment
of the Product made by the Distributor to any of its customers including, but
not limited to, the customer’s name, address, batch number, number of bottles
and date of shipment.

 

  –   “Effective Date” shall mean the first day of the month following the month
during which the Distributor is granted the “Product License”, hereinafter “PL”,
as here-under defined.

 

  –   “Know How” shall mean any and all secret and confidential, technical,
scientific, clinical, pharmacological and marketing information and data pending
to the

 

1 of 15



--------------------------------------------------------------------------------

       Products, developed and used by the Company and its Affiliated Companies
and supplied to the Distributor under this Agreement and possible future
additions.

 

  –   “Parties” shall mean the Company and the Distributor.

 

  –   “Party” shall mean either the Company or the Distributor.

 

  –   “PL” shall mean the Product License (or authorization under a physician
prescription/named patient program) granted by the competent local medical
authorities for allowing the sale and distribution of the Product in the
Territory.

 

  –   “Price” shall mean the price of the Product as described in Exhibit B.

 

  –   “Product” shall mean Multiferon™ as chemically described and with the
specification given in Exhibit C as modified from time to time according to the
provisions of Exhibit B.

 

  –   “Recall Operation” shall mean the operation for recalling the Product if
it is suspected or known to be defective.

 

4.   APPOINTMENTS

 

The Company hereby appoints the Distributor as its exclusive Distributor for the
Product in the Territory (as defined in Exhibit A) and Distributor hereby
accepts such appointment in accordance with the terms and conditions herein
expressed.

 

5.   PRODUCT PURCHASE AND SUPPLY COMMITMENTS

 

5.1   Distributor and Company agree to the purchase and supply of the following
U.S. Dollar purchase and sales of Product over the initial term of this
Agreement per the following Performance Schedule, subject to the terms and
conditions herein expressed:

 

Performance Schedule

 

         

Estimated Purchase and Sales in U.S. Dollars

--------------------------------------------------------------------------------

Period

--------------------------------------------------------------------------------

  

Duration

--------------------------------------------------------------------------------

  

Distributor’s Forecast

--------------------------------------------------------------------------------

First Period

  

First Consecutive 12 Months

  

$ 103,680.00 USD

Second Period

  

Second Consecutive 12 Months

  

$ 117,504.00 USD

Third Period

  

Third Consecutive 12 Months

  

$ 131,832.00 USD

Fourth Period

  

Fourth Consecutive 12 Months

  

$ 152,496.00 USD

Fifth Period

  

Fifth Consecutive 12 Months

  

$ 179,550.00 USD

Total

       

$ 685,062.00 USD

 

2 of 15



--------------------------------------------------------------------------------

 

5.2   In case the Company provides to Distributor improvements to the Product,
the Company and Distributor agree to negotiate in good faith increases on the
sales for the Performance Schedule stated in sub-paragraph 5.1 above.

 

6.   MEDICAL REGISTRATION

 

6.1   The Distributor shall take any and all necessary measures in order to
obtain and maintain appropriate approvals from the local regulatory authorities
which shall include, but not be limited to, a PL and authorization to distribute
the Product within the Territory. All costs and expenses associated with
obtaining regulatory approval and the necessary permits to sell the Product in
the Territory shall be borne by the Distributor (as described in Exhibit A).

 

6.2   The PL has been approved prior to the execution of this Agreement. Such PL
shall be maintained in force by the Distributor. If the PL expires due to causes
attributable to Distributor, the Company shall have the right to terminate the
Agreement.

 

6.3   The Distributor shall pay all regulatory and governmental registration
fees, all the annual registration maintenance fees and other fees required for
the sale of the Product as promulgated by any local, regional or national
governmental authority.

 

6.4   In the event the Company is not free to disclose to the Distributor any
information required by the responsible regulatory or other authorities, the
Company shall be obliged to make such secret information available to the
authorities on the Distributor’s behalf at its own cost and expense.

 

6.5   The Company shall receive two (2) copies of all registration certificates,
documentation for reimbursement and any other data or documentation forthwith
upon their issuance. The Distributor specifically agrees to provide the Company
with copies of all correspondence with the registration authorities as well as
any and all government agencies. Each party shall furnish the other with
information on any observed unexpected side effects, injury, toxicity or
sensitivity reaction associated with the clinical use, studies, investigations
or tests of the Product in accordance with Exhibit D, which contains a
sub-agreement.

 

6.6   Distributor will at its own cost register the Product in the Territory and
the Company will be the owner of the Registration in accordance with the
existing rules of the law. Distributor will complete the Registration of the
Product in the Territory within six (6) months or earlier from the date in which
the Company provides to Distributor the documents mentioned in paragraph 6.7.

 

6.7   In connection to the activities to be performed by Distributor for the
registration of the Product according to this Section 6, the Company
acknowledges that the Product was previously registered in the Territory under
the name Interferon-Alfanative and in favor of Alfanative AB, a Swedish entity
of which the Company is currently its successor and beneficiary. Therefore, the
Company shall send and grant to Distributor, all documents and powers of
attorney reasonably required by Distributor

 

3 of 15



--------------------------------------------------------------------------------

 

     in order that Distributor is able to request the change of the current PL
and Registration of the Product, from the name Interferon-Alfanative to
Multiferon.

 

7.   COMPETITION, REPORTS, FORECASTS, INFORMATION AND INVENTORY

 

7.1   Obligation Not to Compete

 

The Company shall refrain from selling the Product in the Territory and shall
not grant nor appoint any other person or entity as Distributor of the Product
in the Territory.

 

The Distributor shall not manufacture, sell or distribute any interferon or
other products which compete with the Product. The Distributor may, however,
continue its business activities with respect to such products as it sells or
distributes on the date of signing this agreement as reflected in Exhibit E. The
Distributor may nominate a Sub-Distributor upon submission of a request for
approval and a copy of the draft Sub-Distributor Agreement which shall be
submitted to the Company for its approval. No Sub-Distributor agreement shall be
valid without the written approval of the Company.

 

From the date of this agreement, Distributor shall not distribute, directly or
indirectly, any products containing the same active ingredients as the Product.

 

The Distributor hereby warrants that it shall not seek customers for the Product
outside the Territory, sell the Product outside the Territory, or establish any
branch or maintain any distribution depot outside the Territory. The
Sub-Distributor Agreement shall require the Sub-Distributor to so warrant and
the Distributor shall be accountable to the Company for enforcing this
provision.

 

The Distributor shall not have the right to produce the active ingredient of the
Product.

 

7.2   Reports and Agreements

 

The Distributor agrees to furnish the Company within 30 (thirty) days after each
calendar quarter, or at such intervals as agreed upon by the Company and the
Distributor, with a true and accurate report on all sales of the Product in the
Territory, as specified herein. The Distributor agrees to also furnish the
Company with copies of all agreements, brochures, pamphlets and documents which
may relate to the Product including those developed, produced or used by the
Distributor in connection with the sale of the Product. The Distributor agrees
to design all promotional materials according to company’s branding guidelines.
The Distributor agrees not to use any such material without the Company’s prior
written approval. Upon submission, the Company agrees to respond promptly
without any unnecessary delay and consent shall not be unreasonably withheld.

 

At any time upon reasonable request of the Company, Distributor agrees provide
the Company with information, including but limited to, selling prices, market
trends, competitive environment and competitor’s prices, technical or commercial
information useful for the adaptation of the Product to market requirements.

 

4 of 15



--------------------------------------------------------------------------------

 

Distributor agrees to send to the Company a quarterly report on market
developments in the Territory and Distributor’s sales progress relating to the
Product.

 

At any time and upon reasonable request of the Company, Distributor shall permit
the Company’s representative(s) to accompany Distributor’s representative(s) on
visits made to customers in order to have the Company better acquainted with the
specificity of the market for the Product in the Territory. The Company agrees
to send a letter of notice of at least 30 calendar days prior to the visits. The
Company agrees not to circumvent the Distributor during the term hereof and any
renewal.

 

7.3   Forecasts

 

Following PL approval, the Distributor shall submit to the Company each calendar
quarter during each calendar year a rolling forecast for the following 4 (four)
quarters showing the planned purchase quantities of the Product. The Distributor
shall place its firm orders for the Product for the following quarter with the
rolling forecast. Before approval by the Company, the Distributor shall submit
each month a rolling forecast for the following twelve months connected to firm
orders for the Product for the following quarter.

 

7.4   Information

 

The Company shall provide the Distributor with all presently available data,
information and documents necessary for the carrying out of this Agreement,
including technical documents and advertising material. The Company shall
provide the Distributor with any significant Know How related to the Products,
in addition to that already provided as of the date hereof, which may be or
shall become available to the Company, whether originated by the Company or its
Affiliated Companies, and which the Company is free to disclose.

 

7.5   Inventory

 

The Distributor shall buy and maintain, at his own cost, an inventory of the
Product equaling no less than the amount forecasted for the following quarter
and see to it that the Product is kept in good condition and that all reasonable
precautions are taken to prevent its deterioration at its own cost, expense and
liability.

 

8.   THE DISTRIBUTOR

 

8.1   Independency

 

8.1.1   For Its Own Account

 

The Distributor shall buy and sell the Product in its own name and for its own
account and act in all respects as an independent contractor. The Distributor
shall organize the distribution of the Product in such a manner as to most
effectively promote the sale of the Product and maintain a level of product
support necessary for the proper selling, marketing and distribution of the
Product.

 

5 of 15



--------------------------------------------------------------------------------

 

8.1.2   Independent Contractor

 

This Agreement does not designate the Distributor to be the agent, partner or
legal representative of the Company for any purpose whatsoever, and the business
conducted by the Distributor pursuant to this Agreement with third parties shall
be wholly at the Distributor’s own risk and account as an independent
contractor.

 

The Distributor is not granted any right or authority to assume or create any
obligation or responsibility, express or implied, on behalf of or in the name of
the Company or to bind the Company in any manner whatsoever.

 

8.2   Unfair Competition and Infringement of Rights

 

The Distributor shall inform the Company of all acts of unfair competition and
of all infringement of patents, trade mark, trade names, or similar rights of
the Company which have come to its attention to the extent that the rights of
the Company have been violated. If requested by the Company, the Distributor
shall assist the Company at the Company’s expense in any action or litigation
involving such acts or infringements.

 

8.3   Distribution Records

 

In order to enable the Company to comply with the requirements of the European
Code of Good Manufacturing Practice (Volume IV of the Rules Governing Medical
Products in the European Community), the Distributor shall keep Distribution
Records for each Batch of the Product sold to the customers. This information
shall be made available to the Company in case of Recall Operation, within two
working days, by sending a fax, confirmed by a letter, to:

 

ViraNative AB

Tvistevagen 48

S-907 36 Umeå

Sweden

 

Tel no: 46-90-172250

Fax no: 46-90-193736

 

9.   CONDITIONS OF SALE

 

9.1.1   Purchase Orders

 

The Distributor shall send all orders for the Product to be purchased under this
Agreement to the Company together with adequate delivery instructions. The
Company shall deliver the Products to Distributor in a period no longer than
three (3) months from receipt of the relevant Purchase Order. Orders presented
by the Distributor shall bind the Company after written confirmation of
acceptance thereof by the Company which shall be sent to Distributor upon 3
(three) business days following receipt of the Purchase Order. Silence in these
regards following such three-day period, shall be deemed as acceptance of the
Purchase Order and its terms.

 

6 of 15



--------------------------------------------------------------------------------

 

9.1.2   Distributor warrants that before accepting from customers in the
Territory any orders containing penalties for delayed deliveries, it will
request the Company’s approval, furnishing simultaneously to the Company all
relevant details. Distributor will be at the liberty of accepting such order if
Distributor does not receive notice from the Company within fifteen (15)
business days following Distributor’s request. The Parties agree to share the
cost of any penalties due, if any, in case there is failure from both parties.
Otherwise, penalties will be paid by the Company or by the Distributor, whoever
is at fault for the delay in delivery.

 

9.2   Price Guidelines

 

9.2.1   Price and Conditions

 

The Distributor shall purchase the Product at prices and on conditions set forth
by the Company from time to time in Exhibit B. Notwithstanding the above, any
price increase will be mutually discussed in good faith by the Parties, and
Exhibit B shall be deemed as amended accordingly.

 

9.2.2   Payment Terms

 

The Distributor shall pay the Company for the Product supplied according to
payment terms as set forth in Exhibit B.

 

9.3   Advertising and Promotion

 

9.3.1   Best Efforts

 

The Distributor shall use its best efforts and diligence in promoting and
initiating effectively the sales of the Product throughout the whole of its
Territory.

 

9.3.2   Advertising and Promotional Activities

 

The Distributor shall ensure the advertising and the promotion of the Product
and, to a reasonable extent, the participation in conventions, trade shows and
exhibitions held in the Territory. The costs of advertising and promotion are to
be borne by the Distributor. All advertising and promotional copy shall be
submitted to the Company for its written approval prior to release.

 

9.3.3   Conformity with Applicable Laws

 

9.3.4.   The Distributor shall be responsible for any advertising and
promotional material for the Product and for their conformity with applicable
laws and regulations, as well as with the Company’s branding guidelines.

 

9.3.5   Distributor shall be responsible for delivering copy to the Company of
any text in the local language that may be required under law, rule or
regulation.

 

7 of 15



--------------------------------------------------------------------------------

 

10.   GENERAL PROVISIONS

 

10.1   Trade Secrets

 

The Distributor shall not, even after the expiration of this Agreement, use or
communicate to any third party any trade secrets which the Distributor has come
to know in one way or another through its work for the Company. The obligation
shall cease at the end of a period of (five) 5 years from the date of the
termination or expiration of this Agreement; however, the obligation shall not
cease for any reason prior to the end of the first (ten) 10 years after the
signing of the Agreement.

 

The Distributor assumes the responsibility, liability and obligations that its
employees and any Sub-Distributor and its employees shall preserve the secrecy
of trade secrets with respect to third parties.

 

10.2   Trademarks

 

Trademarks, Tradenames and Copyrights used by the Distributor for the Product
shall be the property of the Company, and the Distributor agrees to use only
such Trademarks, Tradenames and Copyrights as indicated and approved in writing
by the Company. It is agreed that the Company’s registered trademark of the
Product, Multiferon™ may be used in the Territory, provided a registration of
these trademarks will be obtainable and maintained.

 

The Distributor shall not, without the Company’s prior written consent, use the
Company’s corporate name, telegraphic address, graphic or other trademarks,
whether during the maintenance of or after the termination of this Agreement.

 

The Distributor shall not register or attempt to register for any purpose any
trade-mark, tradename, copyright, name, title or expression of the Company as
used on the Product or any other trademark or any tradename which is similar
thereto.

 

Electronic emails may be considered adequate consent if originated at the
Company’s premises.

 

Should Distributor become aware of any breach on the part of third parties of
Patents, Trademarks or Know How relative to the Products, it shall immediately
inform the Company and shall provide the Company with the widest assistance in
order to protect such rights.

 

Distributor undertakes to cooperate with the Company in preventing all breaches
of Patents, Trademarks or Know How relative to the Products upon the terms of
the subsequent paragraph and in any event to prevent said breaches using its
best efforts.

 

In the case of possible breaches of Distributor, Trademarks or Know How on the
part of third parties, Distributor undertakes to cooperate with the Company and
with the Company’s attorneys in order to allow the correct carrying out of legal
actions.

 

The Company shall inform the Distributor of all acts of unfair competition and
of all infringements of Patents, Trademarks, Tradenames or similar rights of
Distributor which have come to its attention to the extent that the rights of
the Distributor have

 

8 of 15



--------------------------------------------------------------------------------

 

been violated. If requested by Distributor, the Company shall assist Distributor
at Distributor’s expense in any action or litigation involving such acts or
infringements.

 

Distributor shall immediately report to the Company any actual or threatened
infringement or imitation of said intellectual properties, which it may learn,
by giving written information of all details available concerning said
infringement.

 

Distributor shall not institute or bring legal actions or proceedings against
such infringers without prior written authorization from the Company.

 

Costs and expenses for legal actions or proceedings shall be borne by the
Company, which, however, will not be obliged to act.

 

10.3   Assignment

 

The Parties shall have the right to assign this Agreement, upon written notice
to the other Party but without the prior consent such Party, to:

 

  a)   any of its Affiliated Companies; or

 

  b)   its successors in interest as a result of a statutory merger or
consolidation; or

 

  c)   a company acquiring all or substantially all of the Company’s business
and assets including the part concerned by this Agreement.

 

Each party reserves the right to terminate this Agreement whenever the control
of the other party passes over to another party other than the party controlling
it at the time of signature of this present Agreement.

 

10.4   Force Majeure

 

If due performance of this Agreement by either party is affected in whole or in
part by reason of any event, omission, accident, general shortage of
commodities, legal circumstances or other matter beyond the reasonable control
of such party, it shall give prompt notice thereof to the other party and shall
be under no liability for any loss, damage, injury or expense suffered by the
other party for this reason. Both parties shall use all reasonable efforts to
avoid or overcome the causes affecting performance and the party whose
performance is affected by such force majeure shall fulfill all outstanding
obligations as soon as possible.

 

10.5   Warranties and Liability

 

10.5.1   The Company warrants to the Distributor that the Product delivered
hereunder shall comply with the specification set forth in the PL and consistent
with Exhibit C.

 

  a)   If the parties agree that a certain lot of the Product supplied hereunder
fails to meet said specification or is otherwise defective or if such lot is
recognized as defective by an independent laboratory as provided for hereafter
in this section, and unless otherwise mutually agreed upon, the Distributor
shall send such lot back to the Company and the Company shall replace it at its
own expense, including the freight back, with a new lot of the Product
conforming with said specification. The Company shall also be held responsible
for any

 

9 of 15



--------------------------------------------------------------------------------

 

       liability the defective merchandise may cause, if and when it is proven
that the liability has been derived from manufacturing defect and not from
handling or storage conditions by the distributor or third parties.

 

  b)   If the parties fail to agree that a certain lot of the Product supplied
hereunder meets said specification, Distributor may request an expert appraisal
by an independent laboratory, not associated with any of the parties hereto, to
determine whether the Product complies with said specification. Should the
Company disagree with regard to the choice of laboratory, the Company has the
right to request that the laboratory is appointed by the International Chamber
of Commerce provided that the Company informs the Distributor within two weeks
after having been informed by the Distributor about its choice of laboratory,
that the Company requests that the appraisal shall be carried out by a
laboratory appointed by the Chamber. The report of the laboratory shall be
conclusive and binding on the parties hereto. All expenses related to such
appraisal shall be borne by the party, whose opinion of which has been found not
to be correct. No other warranties, expressed or implied, including, without
limitation, merchantability or fitness for a particular purpose, are made or
will be deemed to have been made by the Company regarding the Products, except
to the extent expressly stated herein. Neither the Distributor, nor any of its
employees, agents or representatives is authorized to give any warranties or
make any representations on behalf of the Company In no event shall the Company
be held liable for any lost profits or any other incidental or consequential
damages in connection with any claims arising out of or related to any Products
supplied by the Company to the Distributor.

 

10.5.2   The Distributor shall indemnify and hold the Company harmless from and
against any and all liability, damage, loss, cost or expense arising out of or
resulting from any claims made or suits brought against the Company or the
Distributor, which arise out of or result from the Distributor’s negligent act
or omission in the marketing, selling or distribution of the Product.

 

10.5.3   The Distributor has, and shall at all times during the term of this
Agreement and for a period of two years thereafter, have full insurance coverage
with reputable and sound insurance covering all and any risks, including
(without limitation) any liabilities to third parties and the public (including
without limitation product liability). The Company will have the right to review
the insurance policies in order to make sure the Distributor’s insurance
coverage is sufficient.

 

10.5.4   The Company represents that it will add the Distributor as a Named
Insured on its current International Liability Insurance Policy held with
MedMarc Casualty and Insurance Company under Policy Number 00FL020010 within 30
days from the date of execution of this agreement.

 

10.5.5   Compliance with Applicable Laws

 

The Distributor agrees that it will, on its own comply with all laws, statutes
and ordinance in the Territory relating to the import and sale of the Product
and agrees to

 

10 of 15



--------------------------------------------------------------------------------

 

indemnify and hold the Company harmless in the event that any claim is made
against it by reason of the Distributor’s failure to so comply. In particular,
the Distributor agrees to comply with all safety laws and regulations in the
Territory relating to the Product and the Company agrees to provide all
necessary information and assistance to the Distributor to enable it to so
comply.

 

10.5.6   The Company agrees that it will comply with the laws of the Territory
regarding the labeling and packaging of the Products, which will be properly
labeled and packed when delivered to the Distributor.

 

10.6   Taxes

 

The Distributor shall pay all excise or sales taxes that may be required to be
paid by the Company or the Distributor by any statute, ordinance or regulation
of any taxation authority. In the event that the Company is required to or does
pay any of such taxes, the Distributor, upon being informed of such payment,
shall at once repay the amount thereof to the Company. The Distributor, unless
prohibited by any such statute, ordinance or regulation, shall have the right to
require any dealer or Sub-Distributor handling such goods to pay any such excise
or sales taxes on the goods so handled by him.

 

11.   DURATION AND TERMINATION

 

11.1   Duration

 

This Agreement shall have immediate force and effect and shall remain in effect
until the completion of a ten (10) year Period, and shall continue thereafter
for an additional three (3) year term and continue thereafter for two automatic
three (3) year terms unless and until terminated by either party giving to the
other six (6) months notice in writing prior to the end of the Initial Term or
any Subsequent Term.

 

11.2   Termination

 

11.2.1   Failure to Fulfill Obligations or to Obtain or Maintain PL

 

This Agreement may be terminated with three (3) months written notice forthwith
by either party if the other party fails to fulfill any of its obligations under
this Agreement and such default is not remedied within thirty (30) days of the
date on which a written notice thereof has been dispatched to the defaulting
party or if the Distributor fails to obtain or maintain the PL as set forth in
Article 6, Medical Registration.

 

Notwithstanding the foregoing, in case Distributor does not achieve the volumes
of sales stated on the Performance Schedule in section 5.1 herein, for causes
satisfactorily evidenced and justified to the Company and not attributable to
Distributor (i.e. material adverse effects on the market or economic situation
in the Territory), such event shall not be deemed as a cause for termination of
this

 

11 of 15



--------------------------------------------------------------------------------

 

Agreement and, therefore, the Company may not terminate this agreement for this
specific situation.

 

11.2.2   Termination for Bankruptcy or Insolvency

 

This Agreement may be terminated immediately in the event that either party is
declared insolvent, is adjudged bankrupt or files a petition for bankruptcy or
reorganization under any bankruptcy law, is expropriated or sequestrated or
submits or has to submit to any other administrative or judicial measures of
control.

 

Insolvency is defined to mean the inability to pay debts, as they become due and
the excess of liabilities over assets.

 

11.2.3   Termination for Loss of License to Sell Product

 

The Company shall have a right to terminate this Agreement with immediate effect
should the Company’s license to sell the Product be withdrawn.

 

11.2.4   Termination without cause

 

If this Agreement is terminated by the Company without cause, the Company shall
reimburse Distributor for all expenses incurred by Distributor in connection to
clinical trials of the product.

 

11.3   Effect of Termination

 

On the termination of this agreement, the Distributor shall return, without
delay, all registration and permission documents to the Company together with
all formulas, manufacturing procedures and other confidential documentation
which the Distributor has obtained from the Company. The Distributor agrees that
it shall not make any further use of this documentation. The Company shall have
the option to repurchase any paid unsold Product at prices paid by the
Distributor to the Company.

 

11.4   Notice of Termination

 

Notice of termination shall be in writing and shall be deemed given: (i) upon
personal delivery to the appropriate address, (ii) upon delivery to the
appropriate address if sent by certified or registered mail, (iii) one business
day after the date of deposit with an express mail overnight courier, or (iv) if
by facsimile, upon the transmittal of same with printed confirmation of receipt.

 

11.5   Exclusive and Non-Exclusive Distribution Rights

 

In the event Distributor fails to achieve seventy percent (70%) of the sales
figures set forth under “Performance Standards” in paragraph 5.1, then the
exclusive distribution rights as set forth herein may be cancelled by the
Company, and shall notify the Distributor with a written notice of no less than
three (3) months prior to the cancellation date, unless, as stated in clause
11.2.1, the lack of achievement is due to

 

12 of 15



--------------------------------------------------------------------------------

 

causes satisfactorily evidenced and justified to the Company and not
attributable to Distributor.

 

11.6   Termination Compensation

 

Neither party hereto shall be liable to the other for any termination
compensation whether based on goodwill, loss of income or otherwise.

 

12.   FINAL PROVISIONS

 

12.1   Governing Law

 

This Agreement shall be governed by the laws of Sweden

 

12.2   Language

 

The English text of this Agreement shall prevail.

 

12.3   Arbitration

 

Any dispute in connection with this agreement shall be definitely and
incontestably solved by the arbitration and conciliation statute according to
the rules of the International Chamber of Commerce in Paris by three arbitrators
who will be designated according to this statute.

 

The arbitration seat will be in Paris, the arbitration language will be English
and the Swedish law will be applicable to the merits of the disputes.

 

12.4   Modifications

 

All modifications and amendments to this Agreement shall be in writing and
signed by the Parties.

 

12.5.   Notices and Communications

 

All notices in connection with this Agreement shall be in writing and be in the
English language, as shall all other written communications and correspondence,
and may be given by personal delivery, prepaid registered airmail letter,
facsimile, or telegram addressed to the Party required or entitled to receive
the same at its address or facsimile number set out below, or to such other
address or facsimile number as such Party shall have designated by like notice
to the other Party. Notice of termination of this Agreement if given by
facsimile or telegram shall be confirmed by prepaid registered airmail letter
dated and posted within 24 hours. The effective date of any notice if served by
personal delivery, facsimile, or telegram shall be deemed the first business day
in the city of destination following the dispatch and if given by prepaid
registered airmail letter only, it shall be deemed served seven days after the
date of posting.

 

12.6   Exhibits

 

13 of 15



--------------------------------------------------------------------------------

 

All Exhibits attached hereto shall be made a part of this Agreement.

 

12.7   No Waiver

 

The omission by either Party to exercise any right hereunder shall not
constitute a waiver thereof and shall not prevent the subsequent enforcement of
that right and shall not be deemed to be a waiver of any subsequent right.

 

12.8   Survival of Provisions

 

The provisions of this Agreement shall survive its termination for so long as
may be necessary to give efficacy thereto.

 

12.9   Entire Agreement

 

This Agreement, which includes the Exhibits attached hereto, contains the entire
understanding and supersedes all prior agreements of the parties with respect to
the transactions contemplated hereby, especially, this Agreement substitutes the
Agreement executed by and between Alfanative AB and Distributor dated as of July
14, 1998. There are no agreements, promises, warranties, covenants or
understandings other than those expressly set forth herein.

 

12.10   Invalidity

 

Any provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

14 of 15



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have hereunto set their hands the day and
year indicated below.

 

VIRANATIVE AB

     

LABORATORIOS PISA, S.A. DE C.V.

By:

 

/s/ Gerald Smith

--------------------------------------------------------------------------------

     

By:

 

/s/ Alfonso Alvarez Paramo

--------------------------------------------------------------------------------

   

Gerald Smith, Chairman

         

Mr. Alfonso Alvarez Páramo, General Director

Print:

 

                                          Date 1/9/03

     

Date:

 

--------------------------------------------------------------------------------

 

 

15 of 15